Case: 20-50769    Document: 00516300350         Page: 1     Date Filed: 04/29/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                          FILED
                                                                      April 29, 2022
                                 No. 20-50769                        Lyle W. Cayce
                                                                          Clerk

   William Brent Redding; Thomas Paul Landers; Gilbert
   Zamora,

                                                          Plaintiffs—Appellants,

                                     versus

   Patrick Swanton, in his individual capacity; Steven Schwartz,
   in his individual capacity; Christopher Frost, in his individual
   capacity; Jeffrey Rogers, in his individual capacity; Brent
   Stroman, Chief of Police for the Waco Police Department, in his individual
   capacity; Abelino Reyna, Elected District Attorney for McLennan County,
   Texas, in his individual capacity; Manuel Chavez, Waco Police
   Department Detective, in his individual capacity,

                                                      Defendants—Appellees,



                 Appeal from the United States District Court
                       for the Western District of Texas
                   USDC Nos. 1:17-CV-470; 1:17-CV-468;
                  1:17-CV-469; 1:16-CV-1153; 1:16-CV-1154


   Before Richman, Chief Judge, and Clement and Higginson, Circuit
   Judges.
Case: 20-50769        Document: 00516300350             Page: 2      Date Filed: 04/29/2022




                                         No. 20-50769

   Stephen A. Higginson, Circuit Judge:*
            The Plaintiffs-Appellants here are almost identically situated to the
   plaintiffs in this court’s recent decision in Wilson v. Stroman, --- F.4th ----,
   No. 20-50367 (5th Cir. Apr. 28 2022). Like the plaintiffs in Wilson, the
   Plaintiffs-Appellants here were also arrested following the Twin Peaks
   shootout 1 pursuant to the same challenged form warrant affidavit, and they
   were subsequently indicted by a grand jury for the offense of Engaging in
   Organized Criminal Activity (“EIOCA”) in violation of Texas Penal Code
   § 71.02. See Wilson, slip op. at 2. Their Fourth Amendment false arrest claims
   also suffered the same fate below: the district court dismissed the claims
   because it held the grand jury’s indictment triggered the independent
   intermediary doctrine. See id. at 3. The district court also dismissed Plaintiffs-
   Appellants’ First Amendment and Equal Protection claims.
            We AFFIRM the district court’s dismissal of Plaintiffs-Appellants’
   First Amendment and Equal Protection claims. We REVERSE the district
   court’s decision dismissing the false arrest claims and REMAND for further
   proceedings consistent with this court’s decision in Wilson.
                                               I.
            We review a district court’s grant of a motion to dismiss de novo,
   accepting all well-pleaded facts as true and viewing them in the light most
   favorable to the plaintiffs. Lindsay v. United States, 4 F.4th 292, 294 (5th Cir.
   2021).




            *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
            1
            For background on the Twin Peaks incident, see Terwilliger v. Reyna, 4 F.4th 270,
   277-79 (5th Cir. 2021).




                                               2
Case: 20-50769      Document: 00516300350           Page: 3    Date Filed: 04/29/2022




                                     No. 20-50769


          Plaintiffs-Appellants appear to claim that their First Amendment
   rights were violated because they were allegedly arrested in retaliation for
   their association with a political group (i.e., their motorcycle clubs) and in
   retaliation for exercising their right to assemble and listen to political speech
   (i.e., participating in the meeting of the Texas Confederation of Clubs &
   Independents at the Twin Peaks restaurant). We agree with the district court
   that these conclusory claims fail.
          Principally, Plaintiffs-Appellants fail to state a First Amendment
   retaliation claim because they fail to adequately allege that the defendants’
   “adverse actions were substantially motivated by . . . constitutionally
   protected [First Amendment] conduct.” Cass v. City of Abilene, 814 F.3d 721,
   729 (5th Cir. 2016). Assuming arguendo that the Plaintiff-Appellants were
   engaged in protected First Amendment activity, the only allegation
   supporting their assertion that the defendants arrested them in retaliation for
   such activity is the allegation that certain bikers who were members of
   Christian motorcycle clubs were not arrested even though they behaved
   similarly. And their only explanation for this alleged difference in treatment
   is the wholly conclusory allegation that the defendants approved of the
   Christian clubs, but not the Plaintiffs-Appellants’ clubs. These allegations
   are insufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare
   recitals of the elements of a cause of action, supported by mere conclusory
   statements, do not suffice.” (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,
   555 (2007))).
          Moreover, nowhere do Plaintiffs-Appellants allege that the
   defendants had any plan to arrest them prior to the occurrence of a shootout
   that left nine people dead, despite the defendants’ alleged advance
   knowledge of the gathering. Regardless of the ultimate propriety of these
   arrests under the Fourth Amendment, Plaintiffs-Appellants have not
   plausibly alleged that the defendants were substantially motivated to arrest



                                           3
Case: 20-50769      Document: 00516300350           Page: 4    Date Filed: 04/29/2022




                                     No. 20-50769


   them in retaliation for protected First Amendment activity rather than
   because of their proximity to an incident of mass violence. See id. at 680
   (describing that a plaintiff’s claims must cross the line “from conceivable to
   plausible” in order to survive the pleading stage (quoting Twombly, 550 U.S.
   at 570)).
          Plaintiffs-Appellants’ Equal Protection claim fails for similar reasons.
   This separate claim again relies on the alleged disparate treatment between
   them and members of the Christian motorcycle clubs. As just discussed, the
   allegation that defendants “favored” Christian clubs is wholly conclusory.
   Thus, Plaintiffs-Appellants’ Equal Protection claim fails because, among
   other reasons, they fail to adequately allege that the defendants’ decision to
   arrest them was motivated by a discriminatory purpose. See Johnson v.
   Rodriguez, 110 F.3d 299, 306-07 (5th Cir. 1997).
                                         II.
          The district court below is the same court assigned to handle Wilson.
   And the portion of its order applying the independent intermediary doctrine
   to dismiss Plaintiffs-Appellants’ Fourth Amendment false arrest claims is
   identical to its order that dismissed the Wilson plaintiffs’ false arrest claims.
   It thus contains the same legal flaws identified by our court in Wilson. See
   Wilson, slip op. at 8-14. Thus, for the same reasons stated in Wilson, we
   REVERSE and REMAND the district court’s decision applying the
   independent intermediary doctrine to dismiss the Plaintiffs-Appellants’
   Fourth Amendment false arrest claims. We note, however, that although we
   have remanded both this case and Wilson on equal footing, we make no
   comment on whether the district court should reach the same outcome with
   respect to both sets of consolidated cases on remand—it is possible that
   differences in individual pleadings may prove material in outcome. See id. at
   17.




                                          4
Case: 20-50769     Document: 00516300350            Page: 5   Date Filed: 04/29/2022




                                     No. 20-50769


                                 *        *         *
          We AFFIRM in part, REVERSE in part, and REMAND for
   further proceedings consistent with this opinion and consistent with this
   court’s decision in Wilson.




                                          5